Case 1:20-bk-11134-VK       Doc 11 Filed 07/08/20 Entered 07/08/20 18:21:20                   Desc
                             Main Document    Page 1 of 9

1    LAWRENCE C. MEYERSON (SBN No. 54136)
     LAWRENCE C. MEYERSON, A Professional
2    Law Corporation
3    5521 Mission Road, Suite 399
     Bonsall, CA 92003
4    Tel: (310) 827-3344
     Fax: (310) 827-2244
5
     MAURICE WAINER (SBN 121678)
6
     SNIPPER, WAINER & MARKOFF
7    232 N. Canon Drive
     Beverly Hills, CA 90210
8    Tel: (310) 550-5770
9    Attorneys for United Lender
10
                                  UNITED STATES BANKRUPTCY COURT
11

12                                 CENTRAL DISTRICT OF CALIFORNIA

13                                 SAN FERNANDO VALLEY DIVISION

14

15   In re:                                          ) CASE NO. 1:20-bk-11134-VK
                                                     ) Chapter 11
16
     HELPING OTHERS INTERNATIONAL,                   )
17   LLC,                                            ) NOTICE THAT:
                                                     )    1)      SECURED CREDITOR DOES
18                      Debtor.                      )            NOT CONSENT TO THE
                                                     )            USE OF ITS CASH
19                                                   )            COLLATERAL; AND
20                                                   )    2)      DEMAND THAT CASH
                                                     )            COLLATERAL BE
21                                                   )            SEGREGATED
                                                     )
22

23            TO THE HONORABLE VICTORIA S. KAUFMAN, THE DEBTOR AND ITS
24   COUNSEL OF RECORD:
25            UNITED LENDER, LLC, a Nevada limited liability company and secured creditor,
26   hereby gives notice that it does not give its consent to the use of its cash collateral, being the
27   rents, issues and profits from the following real properties described as:
28   ///
                                                      -1-
Case 1:20-bk-11134-VK        Doc 11 Filed 07/08/20 Entered 07/08/20 18:21:20               Desc
                              Main Document    Page 2 of 9

1
            1.      6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH, CALIFORNIA
2
     92648, and legally and more particularly described on Exhibit “A” hereto;
3
            2.      422 NORTH SOTO, LOS ANGELES, CALIFORNIA 90033, and legally and
4
     more particularly described on Exhibit “B” hereto;
5
            3.      4110 VANETTA PLACE, LOS ANGELES, CALIFORNIA 91604, and legally
6
     and more particularly described on Exhibit “C” hereto;
7
            4.      10434 CALLING ROAD/10439 SIERRA HIGHWAY, AGUA DULCE,
8
     CALIFORNIA 91390, and legally and more particularly described on Exhibit “D” hereto; and
9
            5.      28340 LOCUST AVENUE, MORENO VALLEY, CALIFORNIA 92555, and
10
     legally and more particularly described on Exhibit “E” hereto.
11
            As a result, the Debtor may not use the cash collateral of United Lender, LLC, without
12
     first obtaining, after notice and a hearing, authority from the Court, as required by 11 U.S.C.
13
     Section 363(c)(2)(B).
14
            Demand is also made by United Lender, LLC that its cash collateral be segregated and
15
     accounted for by the Debtor, as required by 11 U.S.C. Section 363(c)(4).
16

17   Dated: July 8, 2020                           LAWRENCE C. MEYERSON, A
18                                                 PROFESSIONAL LAW CORPORATION

19
                                                   By: ____/s/ Lawrence C. Meyerson__
20                                                    Lawrence C. Meyerson
                                                      Co-counsel for United Lenders
21

22
                                                   SNIPPER, WAINER & MARKOFF
23

24                                                 By: ____/s/ Maurice Wainer ______
                                                       Maurice Wainer
25                                                     Co-counsel for United Lenders

26

27

28
                                                     -2-
Case 1:20-bk-11134-VK   Doc 11 Filed 07/08/20 Entered 07/08/20 18:21:20   Desc
                         Main Document    Page 3 of 9



                            LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF
HUNTINGTON BEACH, IN THE COUNTY OF ORANGE, STATE OF CALIFORNIA, AND
IS DESCRIBED AS FOLLOWS:

LOT 2 OF TRACT NO. 15690, IN THE CITY OF HUNTINGTON BEACH, COUNTY OF
ORANGE, STATE OF CALIFORNIA, AS SHOWN ON THE MAP FILED IN BOOK 835 OF
MISCELLANEOUS MAPS, PAGE(S) 12 AND 13, RECORDS OF ORANGE COUNTY.

EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON
SUBSTANCES LYING BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF SAID
PROPERTY, BUT WITH NO RIGHT OF SURFACE ENTRY, AS PROVIDED IN DEEDS OF
RECORD.

APN: 110-511-04




                           Exhibit “A”
Case 1:20-bk-11134-VK    Doc 11 Filed 07/08/20 Entered 07/08/20 18:21:20                                                 Desc
                          Main Document    Page 4 of 9


                                                              LEGAL DESCRJPTION

                    Real prope,ty In th& City of Los Angeles, County of Los Angeles, State of Cl!llfomla, described ijS follows:
                    THOSE PORTIOIIIS OF LOTS 10 ANO 11 lN BLOO< 12 OF BROOKLYN HEIGHTS GAl'WiL TRACT,
                    SUBDMSIONS OF LOTS 4 ANO 5 IN BLOCK 74 OF HANCOCK'S SURVEY, JN THE CITY OF LOS ANGELES,
                    coumv OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED JN BOOK 22 PAGE 17 OF
                    MISCELLANEOUS RECORDS, IN 1l-lE OFFICE OF 'THE coumv RECORDER OF SAID COUNTY, OESCRI9ED
                    AS FOLLOWS:
                    BEGINNING AT A POINT IN THE EASTERLY LINE OF SOTO STREET, 42.5 FEET SOUlllERLY FROM THE
                    SOUTHEAST CORNER OF SOTO ANO FOLSOM STREETS; THENCE SO\JTHERLY ALONG THE EASTI:RlY
                    LINE OF SOTO STREET 42.S FEET; THENCE EASTERLY PARALLEL WITH THE SountERLY UNE OF
                    FOLSOM STREET, 140 FEET TO A 15 FOOT AU.EY; TIIENCE NORTHERLY ALONG THE WESTERLY UNE
                    OF SAID ALLEY 42.S FEl:T; n e . l C E WESTER.LY PAAALLEL WITH THE SOVlllERLY LINE OF FOtSOM
                    STR.El:T 140 FEET TO TliE POINT OF BEGINNING,

                        APN: 5177·028·011




                                          Exhibit "B"
Case 1:20-bk-11134-VK             Doc 11 Filed 07/08/20 Entered 07/08/20 18:21:20                            Desc
                                   Main Document    Page 5 of 9




                                              Legal Description

  A.P.N.: 2384-003-062

  Rffil property il the Oty of l.c6 Angeles, County of l.c6 Angeles, State of California, described as fdlows:

  LOT 32 a=  TRACT 77f£J, 1N THE OTY     a= LC6 ANGEL.ES, OOUNlY CF l f f i ANGEL.ES, STATE CF
  CAl..1FORNIA, AS Fffi tvW> RECORDED 1-.J ElX)( 155, PAGES 19 1 0 21 INCLUSNE CF MAPS, 1-.J THE
  OffICE a=  THE m . J N l Y REillRDER  a=l f f i ANGELES ro.JNlY, CAl..1FORNIA.




                                            Exhibit "C"
Case 1:20-bk-11134-VK          Doc 11 Filed 07/08/20 Entered 07/08/20 18:21:20                       Desc
                                Main Document    Page 6 of 9




                                            Legal Description
  A.P.N.: 3213-02.9-021

  Real property in the unincorporated area of the County of Los Angeles, State of california, desaibed as
   :

  PARCEL 1:

  P A R c a 1 OF PARCEL MAP NO. 8850, IN THE COUNTY OF LOS ANGELES, STATE OF CAUFORNIA, AS
  PER MAP FILED IN BOOK 101, PAGES 70 AND 71 OF PARCEL MAPS.

  PARCEL 2:

  AN EASEMENT FOR INGRESS, EGRESS, PUBLIC UT[LITY AND INCTDENTAL PURPOSES OVER THE
  NORTHERLY 30 FEET OF PARCELS 2 AND 3 OF SAID PARCEL MAP NO. 8850.




                                        Exhibit "D"
Case 1:20-bk-11134-VK            Doc 11 Filed 07/08/20 Entered 07/08/20 18:21:20                      Desc
                                  Main Document    Page 7 of 9




                                             Legal Description

 For APN/Parcel ID(s): 473-250-021-8
 The East 1/2 of the West 1/2 of Lot 8, Block 2, Map No. 1 of Bear Valley and Alessandro Development
 Company, in the City of Moreno Valley, County of Riverside, State of Califomia, as per map recorded in
 book 11, page 10 of Maps, in the office of the county recorder of San Bernardino County, California.

 Excepting The Easterly 65 feet of the Southerly 220 feet thereof.




                                           Exhibit "E"
        Case 1:20-bk-11134-VK                      Doc 11 Filed 07/08/20 Entered 07/08/20 18:21:20                                     Desc
                                                    Main Document    Page 8 of 9


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
232 North Canon Drive, Beverly Hills, CA 90210.


A true and correct copy of the foregoing document entitled:
NOTICE THAT:
1) SECURED CREDITOR DOES NOT CONSENT TO THE USE OF ITS CASH COLLATERAL; AND
2) DEMAND THAT CASH COLLATERAL BE SEGREGATED
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 8, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Katherine Bunker (OUST) kate.bunker@usdoj.gov
Lori E. Eropkin (for interested party) leropkin@laklawyers.com; nlessard@laklawyers.com; smcfadden@laklawyers.com
Todd J. Cleary (for Debtor) lawofficetoddcleary@gmail.com; clearly@pacbell.net; clearytr44952@notify.bestcase.com
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 8, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Hon. Victoria S. Kaufman
United States Bankruptcy Court
21041 Burbank Boulevard, Suite 354
Woodland Hills, CA 91367

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 8, 2020                 KRISTINA DOW                                                      /s/ Kristina Dow
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 1:20-bk-11134-VK   Doc 11 Filed 07/08/20 Entered 07/08/20 18:21:20   Desc
                         Main Document    Page 9 of 9

1                                        SERVICE LIST
2                            In re Helping Others International, LLC
3                            Chapter 11 Case No. 1:20-bk-11134-VK

4
     DEBTOR                                      ATTORNEY FOR DEBTOR
5
     Helping Others International, LLC           Todd J. Cleary
6
     4110 Vanetta Place                          10720 McCune Avenue
7    Studio City, CA 91604                       Los Angeles, CA 90034

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -3-
